Citation Nr: 1122376	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-39 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an evaluation greater than 10 percent for pseudofolliculitis barbae, for the period prior to January 3, 2011.
 
2.  Entitlement to an evaluation greater than 10 percent for pseudofolliculitis barbae, for the period since January 3, 2011.
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 

ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from May 1976 to February 1977.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
In April 2010, additional evidence was submitted with a waiver of RO jurisdiction.  The evidence was received at the Board in May 2010.  
 
In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  Additional evidence was received in March and April 2011 and this submission will be discussed in further detail below.  
 
The issue of entitlement to an evaluation greater than 10 percent for pseudofolliculitis barbae, for the period since January 3, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  For the period prior to January 3, 2011, the predominant disability associated with the Veteran's pseudofolliculitis barbae was consistent with dermatitis.  
 
2.  For the period prior to January 3, 2011, the Veteran's pseudofolliculitis barbae did not involve 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas were not affected; and it did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during any 12 month term.
 

CONCLUSION OF LAW
 
For the period prior to January 3, 2011, the criteria for an evaluation greater than 10 percent for pseudofolliculitis barbae were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2010).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letters dated in August 2008 and October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice regarding how VA assigns disability ratings and effective dates and was also provided notice of the applicable rating criteria.  The claim was readjudicated in the February 2010 supplemental statement of the case.  
 
VA has satisfied its duty to assist.  The claims file contains VA medical records and various private medical records.  The Veteran was provided a VA examination in December 2009.  The Board acknowledges that color photographs were not taken at that time.  VA, however, is not able to go back and recreate medical photographic evidence from that time period.  The Board further notes that additional evidence was submitted following the March 2011 videoconference hearing.  On review, it does not appear that the additional evidence was accompanied by a waiver of RO jurisdiction and the Board is remanding for additional examination and consideration of this evidence.  See 38 C.F.R. § 20.1304.  Notwithstanding, the Board finds the evidence sufficient to evaluate the Veteran's disability for the appeal period prior to January 3, 2011, which is the earliest date of treatment reflected in the newly submitted evidence.  The Veteran is not prejudiced by a decision on the evidence prior to this date.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with respect to the issue decided herein.  38 C.F.R. § 3.159(c).
 
Analysis
 
In April 1979, the RO granted entitlement to service connection for pseudofolliculitis barbae and assigned a noncompensable evaluation effective February 10, 1978.  
 
The Veteran submitted a claim for increase in October 2007.  In April 2008, the RO continued the noncompensable evaluation.  In May 2008, the Veteran requested that his examination be rescheduled.  He failed to report for the rescheduled examination and the noncompensable evaluation was continued in a July 2008 decision.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  In January 2010, the RO increased the evaluation to 10 percent disabling effective October 16, 2007.  
 
The Veteran contends that the currently assigned 10 percent evaluation does not adequately reflect the severity of his disability.  At the hearing, he testified that his face bleeds when he shaves and that it itches badly.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
The RO evaluated the Veteran's disability as analogous to dermatitis.  Pursuant to the rating schedule, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 7805), or dermatitis (DC 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The Board observes that the criteria for rating scars were revised effective October 23, 2008 and that a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  Given the fact that the claim was pending before October 23, 2008, the revised regulations are not for application.  
 
On review, the Veteran's pseudofolliculitis barbae involves rash, skin eruptions, and itching on the face and neck, particularly in the shaving area.  Objective evidence does not show permanent scarring or facial disfigurement and the predominant disability appears consistent with dermatitis.  Thus, the Board finds no basis for evaluating the disability as disfigurement of the head, face, or neck, or as scars.  
 
Dermatitis is evaluated as follows: at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent); 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent).  38 C.F.R. § 4.118, Diagnostic Code 7806.  
 
VA records dated in July 2007 indicate the Veteran was seen with various complaints including pseudofolliculitis barbae.  Findings pertaining to the skin were not provided, but the Veteran was given a prescription for topical erythromycin solution to apply to his beard area.  
 
A January 2008 private medical record indicates the Veteran was seen with complaints of skin irritation on the face after shaving.  Examination of the facial beard showed mild diffuse folliculitis.  The assessment was folliculitis.  Samples of cortisone cream were provided.  
 
VA record dated September 6, 2008 indicates that the Veteran needed a refill of erythromycin solution for barbers itch.  There were papules over 80 percent of the beard.  The upper lip and chin were without papules but there were many on both cheeks and neck.  
 
A September 8, 2008 statement from Dr. L.P. indicated that the Veteran has folliculitis of the neck.  The percentage of the facial area was 75-80 percent.  
 
On VA examination in December 2009, the Veteran reported that his entire beard area was very itchy and that it bled when he shaved.  He stated that during the prior 12 months, he had been treated with Benzamycin, 2-3 times a day, with minimal improvement.  He had also been on different oral antibiotics for short periods of time in the past.  Physical examination showed numerous flesh-colored folliculocentric papules in the beard area.  Approximately 4 percent of the entire body was affected and approximately 15 percent of the exposed areas were affected.  Seventy to eighty percent of the beard area was affected.  There was no scarring, disfigurement or acne.  Color photos were not included in the report.  The examiner indicated that the skin condition had no impact on the Veteran's ability to do a job, nor did the disorder have an impact or an effect on his activities of daily living.  
 
On review, evidence of record does not show that the Veteran's pseudofolliculitis barbae affects either 20 to 40 percent of the entire body, or that it affects 20 to 40 percent of exposed areas.   Indeed, at the December 2009 VA examination only 15 percent of exposed areas were affected.  In this regard, the term "20 to 40 percent of exposed areas affected" does not mean that only the area affected is considered.  Rather, there must be evidence showing that 20 to 40 percent of all exposed areas are affected.  That is, does the evidence show that 20 to 40 percent of the face, neck, upper arms, lower arms AND the hands are affected?  If not, a 30 percent evaluation is not in order under this clause of the Diagnostic Code.  In this case, while the disorder affects a significant percentage of the Veteran's beard or shaving area, the "beard" or "shaving" area is not the equivalent of all "exposed areas."  

The evidence of record shows that the Veteran uses various antibiotic and steroid topical solutions and creams and he has also reported intermittent use of oral antibiotics.  There is, however, no objective evidence that he requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the relevant time period.  
 
The Board has considered the Veteran's statements and testimony that he suffers intense itching and bleeding when he shaves.  The Veteran is competent to report symptoms related to his pseudofolliculitis barbae.  See McCartt v. West, 12 Vet. App. 164 (1999) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran, however, is not competent to identify the percentage of all exposed skin areas.  Hence, the criteria for a higher evaluation for the period prior to January 3, 2011 are not met.  Staged ratings are also not warranted.  Hart.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
In this case, the rating criteria discussed reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to an evaluation greater than 10 percent for pseudofolliculitis barbae, for the period prior to January 3, 2011, is denied.  
 
 

REMAND
 
At the hearing, the Veteran indicated he had additional evidence to submit.  The record was held open and it was discussed that such evidence would be submitted with a waiver of RO jurisdiction.  Additional evidence was received in March, April and May 2011, but it was not accompanied by a waiver of RO jurisdiction.  This evidence arguably addresses the severity of the Veteran's disability and is relevant to his claim for increase.  Thus, a remand is necessary so that the RO can consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).  
 
At the hearing, the Veteran testified that his disability has worsened since his last examination.  The Veteran has not been examined since December 2009 and considering the lack of color photographs, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327.  
 
Evidence of record also suggests the Veteran receives VA treatment.  The most recent VA records are dated in January 2011.  Additional relevant records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request relevant VA medical center and outpatient records for the period since January 2011.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA skin diseases examination by a physician.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability related to pseudofolliculitis barbae expressed in percentage terms.  The examiner is specifically requested to indicate whether there is any permanent scarring or disfigurement of the head, face, or neck.  In assigning the percentage of exposed areas the percentage must reflect the degree of involvement of all exposed areas, not simply the beard area.  Color photographs must accompany the examination report.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.  
 
3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an evaluation greater than 10 percent for pseudofolliculitis barbae for the period since January 3, 2011.  All evidence submitted since that time and all applicable laws and regulations should be considered.  The RO/AMC should determine whether the current level of disability predominantly involves disfigurement, scarring, or dermatitis and evaluate as appropriate.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


